Citation Nr: 1333176	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  12-14 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for low back disability.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to July 1978 and from October 1978 to August 1980.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, on behalf of the RO in San Diego, California 

In April 2004, the Veteran submitted a claim to reopen the issue of entitlement to service connection for low back disability, which was denied in a December 2004 rating decision.  During the appellate period following the December 2004 rating decision, new and material evidence relevant to the low back disability issue was associated with the Veteran's claims file consequent to an unrelated claim.  Although the RO was obligated to consider this evidence in relation to readjudication of the Veteran's April 2004 claim, no such readjudication occurred until the November 2008 rating decision on appeal.  38 C.F.R. §§ 3.156(b) (2013).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran indicated in his June 2012 substantive appeal that he wished to appear at a personal hearing before a member of the Board in Washington, DC.  In July 2013, the Veteran was provided notice of the time, place, and location of the Board hearing for which he was scheduled.  In August 2013, the Veteran submitted a statement wherein he explained that he was unable to appear for the Board hearing in Washington, DC, due to financial constraints.  He then requested that he be scheduled for a hearing before a member of the Board sitting at the RO (a Travel Board hearing).

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a Travel Board hearing in accordance with applicable procedures as established by 38 C.F.R. § 20.704.  The RO must notify the Veteran of the date, time, and place of such a hearing by letter mailed to his current address of record.  All correspondence pertaining to these matters must be associated with the claims file.  If the Veteran no longer desires a hearing before the Board in these matters, he must promptly notify the RO.  38 C.F.R. § 20.702(e) (2012).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

